Citation Nr: 0636920	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Service connection for the cause of the veteran's death.   
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision of the RO.  
In February 2004 and August 2005, the Board remanded this 
appeal to the RO for further development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in October 2001.  The death certificate 
lists the cause of death as cardiac arrhythmia due to or as a 
consequence of arteriosclerotic heart disease.  

3.  During the veteran's lifetime, service connection was 
established for residuals of a frozen right foot (rated 10 
percent); residuals of a frozen left foot (rated 0 percent); 
and for bilateral arch strain (rated 0 percent).  The 
established service-connected disorders did not play a role 
in his death.  

4.  The veteran's service-connected disabilities were not 
rated totally disabling for at least 10 years prior to his 
death.  




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).  

2.  The criteria for DIC under the provisions of 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in January 2002, February 2004, and September 
2005 letters, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claims for service connection for the cause 
of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence in her possession that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service medical records, post service 
private and VA medical records and examination reports; and 
the veteran's death certificate.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection of the veteran's death and for 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her contentions; available 
service medical records; private and VA medical records, 
including examination reports; and the veteran's death 
certificate.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection will be presumed for certain chronic diseases, 
including organic heart disease and arteriosclerosis, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran had active service from September 1971 to 
September 1974.  He also had a period of service from April 
1976 to March 1977 and was discharged under conditions other 
than honorable.  His service medical records show no 
complaints of or treatment for cardiac arrhythmia, 
arteriosclerotic heart disease, or any other heart problems.  
The service medical records do indicate that he was treated 
for a cold injury to the feet and for arch problems.  

Post-service private and VA treatment records, including 
examination reports, show treatment for multiple disorders 
including foot problems, hyperlipidemia, B complex 
deficiency, and hypothyroidism.  The veteran also had 
elevated blood pressure readings on a number of occasions.  
Such records do not specifically show treatment for cardiac 
arrhythmia, arteriosclerotic heart disease, or any other 
heart problems.  

For example, a July 1999 VA general medical examination 
report noted that the veteran's heart sounds were normal.  
The diagnoses did not refer to any heart problems.  A July 
1999 VA orthopedic examination report referred to other 
disorders.  

A February 2001 VA treatment entry noted that the veteran had 
a past medical history that was significant for disorders 
including B complex deficiency, hyperlipidemia, and 
hypothyroidism.  A May 2001 entry noted a blood pressure 
reading of 154/90 and related an assessment that included 
mechanical feet pain and hyperlipid.  An October 2001 entry 
noted that the veteran was seen for complaints of a sore 
throat, a productive cough of yellow phlegm, sinus 
congestion, and a headache.  The blood pressure reading was 
122/80 and the assessment included sinusitis, carpal tunnel, 
degenerative joint disease, and hyperlipid.  

The veteran died in October 2001.  The death certificate 
lists the cause of death as cardiac arrhythmia due to or as a 
consequence of arteriosclerotic heart disease.  There was a 
notation that the interval between onset and death for the 
veteran's cardiac arrhythmia was minutes and that the 
interval between onset and death for his arteriosclerotic 
heart disease was years.  

At the time of the veteran's death he was for service-
connected for residuals of a frozen right foot (rated 10 
percent); residuals of a frozen left foot (rated 0 percent); 
and for bilateral arch strain (rated 0 percent).  

The Board notes that the appellant's appeal was remanded in 
February 2004 and August 2005, in part, to request 
authorizations from the appellant and to obtain all records 
of treatment, including the autopsy report, from the Lourdes 
Hospital in Binghamton, New York, immediately prior to the 
veteran's death in October 2001.  The RO requested that the 
appellant return authorization forms for such records in 
February 2004 and September 2005, respectively.  The Board 
notes that the appellant never responded to such requests.  

The Board reminds the appellant that the duty to assist is 
not a "one-way street." The applicable case law provides that 
if a claimant wishes help, she "cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board thus turns to the merits of the case.  

The appellant essentially contends that the veteran's 
service-connected residuals of a frozen right foot and 
residuals of a frozen left foot caused or contributed to his 
death.  She alleges that frostbite residuals cause long terms 
effects including heart and circulatory problems.  

There is no competent evidence that the disorders that 
resulted in the veteran's death, cardiac arrhythmia and 
arteriosclerotic heart disease, were incurred in or 
aggravated by service, or were proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  There is also no competent evidence that the 
service-connected residuals of a frozen right foot, residuals 
of a frozen left foot, and bilateral arch strain, played any 
role in his death.  

The Board has considered the appellant's contentions.  
However, the appellant as a layperson, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence demonstrates that 
conditions involved in the veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
The service-connected residuals of a frozen right foot, 
residuals of a frozen left foot, and bilateral arch strain, 
played no role in his death.  A disability incurred in or 
aggravated by service did not cause or contribute to the 
veteran's death, and thus there is no basis for service 
connection for the cause of the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  38 U.S.C.A. § 1318

Notwithstanding the determination of the veteran's cause of 
death, VA will pay death benefits to the surviving spouse in 
the same manner as if the veteran's death were service 
connected if his death was not the result of his own willful 
misconduct and, at the time of death, he was receiving, or 
was entitled to receive, compensation for continuous period 
of at least 10 years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because; 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b).

In this case, service connection and a 10 percent rating was 
granted for residuals of frozen feet in December 1974.  
Service connection and a 0 percent rating was also granted 
for bilateral arch strain at that time.  

A July 1998 RO decision re-characterized the veteran's 
service-connected residuals of frozen feet (rated 10 percent) 
as residuals of a frozen right foot (rated 10 percent) and 
residuals of a frozen left foot (rated 0 percent).  A June 
2001 RO decision granted entitlement to a non-service-
connected pension. 

The veteran was not in receipt of a total (100 percent) 
service-connected rating at the time of his death.  He had a 
combined rating of all service-connected disabilities of 10 
percent.  The Board finds, therefore, that the criteria for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
are not met, and that the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


